DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/692,886 filed on 11/22/2019.
Claims 1-23 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People's Republic of China on 05/25/2017. It is noted, however, that applicant has not filed a certified copy of the 201710379438.9 application as required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a determination module, configured to determine …", "an estimation module, configured to estimate …", and "a first assignment module, configured to, …associate …" in Claim 12, “a second assignment module, configured to reassign …” in Claim 13, “a first obtaining unit, configured to obtain …” and “a first assignment unit, configured to designate …” in Claim 14, “a second obtaining unit, configured to obtain …”, “a determination unit, configured to determine …”, “an update unit, configured to update …”, and “a second assignment unit, configured to assign …” in Claim 15, “an estimation unit, configured to re-estimate …” and “a third assignment unit, configured to reassign …” in Claims 16, 18, and 20, “an adjustment unit, Claims 17, 19, and 21, and “the second assignment module is further configured to … associate …” in Claim 22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Review and consideration of the claims in view of 35 USC 112a and 112b was given and the conclusion was made that the specification discloses sufficient corresponding structure, material, or act for performing the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-10 and 16-21
Claim 5 recites the limitation "the shipping time" in Line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 5 also recites the limitation “a corresponding second delivery person” in Line 6 and Line 2, and Claim 2 recites “a corresponding second delivery person” in Line 12. It is unclear whether “a corresponding second delivery person” in Line 6 of Claim 5 corresponds to the previously recited “corresponding second delivery person” in Claim 2 and Line 2 of Claim 5. For examining purposes, the limitation in Claims 2 and 5 are interpreted to be the same limitation. Claim 6 depends from Claim 5 and inherits the deficiencies of its parent claim. Therefore, Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 7 recites the limitation "the shipping time" in Line 15. There is insufficient antecedent basis for this limitation in the claim. Claim 7 also recites the limitation “a corresponding second delivery person” in Line 17 and Line 14, and Claim 2 recites “a corresponding second delivery person” in Line 12. It is unclear whether “a corresponding second delivery person” in Line 17 of Claim 7 corresponds to the previously recited “corresponding second delivery person” in Claim 2 and Line 14 of Claim 7. For examining purposes, the limitation in Claims 2 and 7 are interpreted to be the same limitation. Claim 8 depends from Claim 7 and inherits the deficiencies of its parent claim. Therefore, Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 8 recites the limitation "a shipping time" in Line 19. Claim 7 also recites the limitation “shipping time” in Line 15. It is unclear whether “a shipping time” in Claim 8 corresponds to the previously recited “shipping time” in Claim 7. For examining Claims 7 and 8 are interpreted to be the same limitation. Therefore, Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 9 recites the limitation “a corresponding second delivery person” in Line 27 and Line 24, and Claim 2 recites “a corresponding second delivery person” in Line 12. It is unclear whether “a corresponding second delivery person” in Line 27 of Claim 9 corresponds to the previously recited “corresponding second delivery person” in Claim 2 and Line 24 of Claim 7. For examining purposes, the limitation in Claims 2 and 9 are interpreted to be the same limitation. Claim 10 depends from Claim 9 and inherits the deficiencies of its parent claim. Therefore, Claims 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 10 recites the limitation "an expected arrival time" in Line 29. Claim 9 also recites the limitation “an expected arrival time” in Lines 25-16. It is unclear whether “an expected arrival time” in Claim 10 corresponds to the previously recited “expected arrival time” in Claim 9. For examining purposes, the limitation in Claims 9 and 10 are interpreted to be the same limitation. Therefore, Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 16 recites the limitation "the shipping time" in Line 6. There is insufficient antecedent basis for this limitation in the claim. Claim 16 also recites the limitation “a corresponding second delivery person” in Line 8, and Claim 13 recites “a corresponding second delivery person” in Line 16. It is unclear whether “a corresponding second delivery person” in Claim 16 corresponds to the previously recited “corresponding second delivery person” in Claim 13. For examining purposes, the limitation in Claims 13 and 16 are interpreted to be the same limitation. Claim 17 depends from Claim 16 Claims 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 18 recites the limitation "the shipping time" in Line 17. There is insufficient antecedent basis for this limitation in the claim. Claim 18 also recites the limitation “a corresponding second delivery person” in Line 19, and Claim 13 recites “a corresponding second delivery person” in Line 16. It is unclear whether “a corresponding second delivery person” in Claim 18 corresponds to the previously recited “corresponding second delivery person” in Claim 13. For examining purposes, the limitation in Claims 13 and 18 are interpreted to be the same limitation. Claim 19 depends from Claim 18 and inherits the deficiencies of its parent claim. Therefore, Claims 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 20 recites the limitation “a corresponding second delivery person” in Line 28, and Claim 13 recites “a corresponding second delivery person” in Line 16. It is unclear whether “a corresponding second delivery person” in Claim 20 corresponds to the previously recited “corresponding second delivery person” in Claim 13. For examining purposes, the limitation in Claims 13 and 20 are interpreted to be the same limitation. Claim 21 depends from Claim 20 and inherits the deficiencies of its parent claim. Therefore, Claims 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-23
Regarding Claims 1-23, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
An order assignment method, …, comprising: 
determining a first delivery person corresponding to an order; 
estimating a delivery efficiency indicator corresponding to a delivery of the order performed by the first delivery person; and 
in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associating the order with a recallable attribute, and assigning the order to the first delivery person.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, estimating, and associating and assigning the order to the delivery person are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites one additional element – “performable by a server”. The claim as a whole merely describes how to generally “apply” the concept of determining, estimating, and associating and assigning the order to the delivery person by using MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform an order allocation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-3, 5, 7, and 9 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “reassigning, in response to a recall request for the order received from the first delivery person, the order to a corresponding second delivery person” in Claim 2, by defining “wherein reassigning the order to a second delivery person comprises: Claim 3, by defining “wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, the shipping time and an expected arrival time of the order; and reassigning, based on the re-estimated shipping time and the re-estimated expected arrival time, the order to a corresponding second delivery person” in Claim 5, by defining “wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, the shipping time of the order; and reassigning, based on the re-estimated shipping time, the order to a corresponding second delivery person” in Claim 7, and by defining “wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, an expected arrival time of the order; and reassigning, based on the re-estimated expected arrival time, the order to a corresponding second delivery person” in Claim 9.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.

Claim 4 recites the following limitations:
The method of claim 3, further comprising: obtaining, in response to no second delivery person being selected through the order combining mechanism, an order group that comprises the order; 
determining a matching degree between the order group and each of the at least one candidate delivery person;  
25updating the matching degree by reducing a corresponding matching degree between the order group and the first delivery person if the at least one candidate delivery person includes the first delivery person; and 
assigning, based on the updated matching degree, the order group to a corresponding second delivery person.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 6 recites the following limitations:
The method of claim 5, further comprising: after re-estimating the shipping time and an expected arrival time of the order, 
extending, in response to an interval between the shipping time and a current time being less 10than a preset threshold, the shipping time; and 
extending, in response to an interval between the expected arrival time and the current time being less than the preset threshold, the expected arrival time.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The method of claim 7, further comprising: after re-estimating a shipping time of the 20order, extending, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The method of claim 9, further comprising: after re-estimating an expected arrival time 30of the order, extending, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
The method of claim 2, further comprising: in response to the order having being recalled N times, associating the order with a non-recallable attribute, and assigning the order to an (N+1)th delivery person, wherein N is a 5maximum recall number, and is greater than or equal to 1.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
… , comprising: 
…, configured to determine a first delivery person corresponding to an order; 
…, configured to estimate a delivery efficiency indicator corresponding 10to a delivery of the order performed by the first delivery person; and 
…, configured to, in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associate the order with a recallable attribute, and assign the order to the first delivery person.
Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, estimating, and associating and assigning the order to the delivery person are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 12 recites additional elements – “an order assignment apparatus”, “a determination module”, “an estimation module”, and “a first assignment module”. The claim as a whole merely describes how to generally “apply” the concept of determining, estimating, and associating and assigning the order to the delivery person by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform an order allocation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The apparatus of claim 12, further comprising: …, configured to reassign, in response to a recall request for the order received from the first delivery person, the order to a corresponding second delivery person.
Claim 13 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 13 does not integrate the abstract idea into practical application. Claim 13 recites an additional element – “a second assignment module”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Claim 13 does not amount to significantly more than the abstract idea because it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of allocating orders amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 14-22 are directed to substantially the same abstract idea as Claim 12 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 12 such as by defining “wherein the second assignment module comprises: …, configured to obtain, based on a delivery address of the order, at least one candidate delivery person; and …, configured to designate, in response to a delivery person selected from the at least one candidate delivery person through an order combining mechanism can accept the order and is different from the first delivery person, the selected delivery person as the second delivery person” in Claim 14, by defining “wherein the second assignment module further comprises: …, configured to obtain, in response to no second delivery person being selected through the order combining mechanism, an order group that comprises the order; …, configured to determine a matching degree between the order Claim 15, by defining “wherein the recall request comprises a recall reason, and wherein the second assignment module further comprises: …, configured to re-estimate, in response to the recall reason indicating a long shipping delay, the shipping time and an expected arrival time of the order; and …, configured to reassign, based on the re-estimated shipping time and the re-estimated expected arrival time, the order to a corresponding second delivery person” in Claim 16, by defining “wherein the second assignment module further comprises: …, configured to extend, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time, and to extend, in response to an interval between the expected arrival time and the current time being less than the preset threshold, the expected arrival time” in Claim 17, by defining “wherein the recall request comprises a recall reason, and wherein the second assignment module further comprises: …, configured to re-estimate, in response to the recall reason indicating a long shipping delay, the shipping time of the order; and …, configured to reassign, based on the re-estimated shipping time, the order to a corresponding second delivery person” in Claim 18, by defining “wherein the second assignment module further comprises: …, configured to extend, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time” in Claim 19, by defining Claim 20, by defining “wherein the second assignment module further comprises: …, configured to extend, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time” in Claim 21, and by defining “wherein the second assignment module is further configured to: in response to the order having been recalled N times, associate the order with a non-recallable attribute, and assign the order to an (N+1)th delivery person, wherein N is a maximum recall number, and is greater than or equal to 1” in Claim 22.
Step 2A, Prong 2: Claim 14-22 do not integrate the abstract idea into practical application. Claim 14 recites additional elements – “a first obtaining unit” and “a first assignment unit”, Claim 15 recites additional elements – “a second obtaining unit”, “a determination unit”, and “an update unit”, Claims 16, 18, and 20 recite additional elements – “an estimation unit” and “a third assignment unit”, and Claims 17, 19, and 21 recite an additional element – “an adjustment unit”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract MPEP 2106.05(f)).
Step 2B: Claims 14-22 do not amount to significantly more than the abstract idea because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of allocating orders amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim 23 recites the following limitations:
… comprising: 
determining a first delivery person corresponding to an order; 
estimating a delivery efficiency indicator corresponding to a delivery of the order performed by the first delivery person; and 
in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associating the order with a recallable attribute, and assigning the order to the first delivery person.
Step 2A, Prong 1: The limitations for Claim 23 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, estimating, and associating and assigning the order to the delivery person are processes that, under their broadest 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 23 recites additional elements – “an electronic device, comprising a memory and a processor”, “wherein the memory is configured to store one or more computer instructions, and upon being executed by the processor, the one or more computer instructions perform an order assignment method”. The claim as a whole merely describes how to generally “apply” the concept of determining, estimating, and associating and assigning the order to the delivery person by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform an order allocation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform an order allocation process amount to MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 12, and 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Droege; Jason (US PG Pub. No. 2016/0328669 A1; hereinafter "Droege").
Regarding Claim 1, Droege teaches an order assignment method, performable by a server (See Paragraph [0083] for a server), comprising: determining a first delivery person corresponding to an order (See “Based on such optimization operations, the optimization engine 170 can submit optimization results 171 to the scheduling engine 150 to enable the scheduling engine 150 to issue optimal delivery assignments 126 to delivery vehicles 190. In some examples, the scheduling ; estimating a delivery efficiency indicator corresponding to a delivery of the order performed by the first delivery person (See “In order to service the requests, the on-demand delivery system 100 can run an optimization technique to identify, based on location data, which delivery vehicle 190 is optimal for fulfilling each of the item requests 187 (230).” in Paragraph [0055]); and in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associating the order with a recallable attribute, and assigning the order to the first delivery person 
Claim 23 is system claim corresponding to method Claim 1. All of the limitations in Claim 23 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 23 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, Droege teaches an electronic device, comprising a memory and a processor, wherein the memory is configured to store one or more computer instructions, and upon being executed by the processor, the one or more computer instructions perform an order assignment method comprising (See “In one implementation, the computer system 700 includes processing resources 710, a main memory 720, a read-only memory (ROM) 730, a storage device 740, and a communication interface 750. The computer system 700 includes at least one processor 710 for processing information stored in the main memory 720, such as provided by a random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor 710. The main memory 720 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor 710.” in Paragraph [0084]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Droege in view of ZWAKHALS et al. (US PG Pub. No. 2015/0046298 A1; hereinafter "ZWAKHALS").
Regarding Claim 2, Droege teaches all the limitations of Claim 1 as described above. Droege also teaches reassigning, in response to …, the order to a corresponding second delivery person (See “In certain implementations, the scheduling engine 150 can parse the optimization results 171 to issue reassignments 128 to delivery vehicles 190. These reassignments 128 can comprise an item request 187, assigned to a first optimal delivery vehicle, being reassigned to a second optimal delivery vehicle based on any number of factors… The scheduling engine 150 can issue 
Although Droege teaches reassigning the order to a corresponding second delivery person as described above, Droege does not explicitly teach “a recall request for the order received from the first delivery person”. However, ZWAKHALS teaches reassigning, in response to a recall request for the order received from the first delivery person, the order to a corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay… If it is impractical to rearrange the stops (e.g., because rearrangement would involve excess travel distance or time), the server may remove one or more stops from the agent's schedule and reassign the removed stops to another agent, e.g., an agent scheduled to be near a removed stop at around the originally planned arrival time.” in Paragraph [0058] wherein the “delay input” is considered to be the “recall request”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to include reassigning, in response to a recall request for the order received from the first delivery person, the order to the second delivery person, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS
Regarding Claim 3, Droege in view of ZWAKHALS teaches all the limitations of Claims 1 & 2 as described above. Droege also teaches wherein reassigning the order to a second delivery person comprises: obtaining, based on a delivery address of the order, at least one candidate delivery person (See “In some examples, the optimization engine 170 may perform an optimization operation for each item request 187. Thus, a received item request 187 can trigger the optimization engine 170 to start an optimization operation based on location data 192 of the requesting user 185... Thus, in such examples, all such live item requests 187 in the request log 134 can be prioritized and assigned to delivery vehicles 190 periodically in accordance with optimization results 171.” in Paragraph [0040] wherein the “location data 192 of the requesting user 185” is considered to be the “delivery address of the order” and “In certain implementations, the scheduling engine 150 can parse the optimization results 171 to issue reassignments 128 to delivery vehicles 190. These reassignments 128 can comprise an item request 187, assigned to a first optimal delivery vehicle, being reassigned to a second optimal delivery vehicle based on any number of factors... Optimization results 171 for these additional item requests may indicate that the first optimal delivery vehicle is proximate to a location to fulfill one or more of the additional item requests... The scheduling engine 150 can issue a reassignment 128 of the initial item request 187 to the second optimal delivery vehicle accordingly.” in Paragraph [0042]); and designating, in response to a delivery person selected from the at least one candidate delivery person through an order combining mechanism can accept the order and is different from the first delivery person, the selected delivery person as the second delivery person (See “In certain implementations, the 
Regarding Claim 4, Droege in view of ZWAKHALS teaches all the limitations of Claims 1, 2, and 3 as described above. Droege also teaches obtaining, in response to no second delivery person being selected through the order combining mechanism, an order group that comprises the order (See “The log manager 140 may further dynamically manage a request log 134 that can indicate, for example, item requests 187 that have been assigned and fulfilled, item requests 187 that have been assigned and not fulfilled, item requests that have not been assigned, an elapsed time for each request, and the like. As discussed above, the log manager 140 can further dynamically manage the inventory log 132, which can indicate live inventories for each delivery vehicle 190 in each given region.” in Paragraph [0039]); determining a matching degree between the order group and each of the at least one candidate delivery person (See “Thus, in accordance with some examples, the optimization engine 170 can receive availability data 141 from the vehicle classification list 139 to identify available delivery vehicles 190 to fulfill the item request 187. The optimization engine 170 can further perform a lookup in the inventory log 132 to identify matching ; updating the matching degree by reducing a corresponding matching degree between the order group and the first delivery person if the at least one candidate delivery person includes the first delivery person (See “In variations, the scheduling engine 150 can provide the log manager 140 with availability data 141 indicating delivery vehicles 190 that are currently en route to a respective delivery, or that have yet to be assigned. The log manager 140 can provide such updates 142 to the respective logs, which the log manager 140 dynamically maintains. For example, the log manager 140 can dynamically manage an assignment log 136 providing data regarding which delivery vehicles 190 are assigned to which item requests 187. The log manager 140 may further dynamically manage a request log 134 that can indicate, for example, item requests 187 that have been assigned and fulfilled, item requests 187 that have been assigned and not fulfilled, item requests that have not been assigned, an elapsed time for each request, and the like.” in Paragraph [0039]); and assigning, based on the updated matching degree, the order group to a corresponding second delivery person (See “In other examples, the optimization engine 170 can run optimizations periodically based on the request log 134. Thus, in such examples, all such live item requests 187 in the request log 134 can be prioritized and assigned to delivery vehicles 190 periodically in accordance with optimization results 171.” in Paragraph [0040] wherein it can be seen that the optimization engine is capable of assigning the order group to a corresponding second delivery person).
Regarding Claim 5, Droege in view of ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege does not explicitly teach; however, ZWAKHALS teaches wherein the recall request comprises a recall reason (See Fig. 22 for a recall reason), and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, the shipping time and an expected arrival time of the order and reassigning, based on the re-estimated shipping time and the re-estimated expected arrival time, the order to a corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery. For example, the delay may result in the agent being unable to reach a recipient during a time window in which the recipient is available for receiving delivery. The server 20 may attempt to rearrange the stops to correct this. If it is impractical to rearrange the stops (e.g., because rearrangement would involve excess travel distance or time), the server may remove one or more stops from the agent's schedule and reassign the removed stops to another agent, e.g., an agent scheduled to be near a removed stop at around the originally planned arrival time. FIG. 22 shows an example GUI 80 by which a delay start time and a delay end time are recorded, e.g., using a software clock or manual input, as previously discussed in connection with time-stamping. The GUI 80 also includes an option to specify a reason for the delay. The software may include predefined delay reasons organized by category such as leaving the depot (i.e., the loading location), vehicle breakdown, on route holdup, and customer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to include re-estimating shipping time and expected arrival time in response to the recall reason and reassigning the order to the second delivery person based on the estimated shipping time and expected arrival time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 6, Droege in view of ZWAKHALS teaches all the limitations of Claims 1, 2, and 5 as described above. Droege does not explicitly teach; however, ZWAKHALS teaches after re-estimating the shipping time and an expected arrival time of the order, extending, in response to an interval between the shipping time and a current time being less 10than a preset threshold, the shipping time; 
and extending, in response to an interval between the expected arrival time and the current time being less than the preset threshold, the expected arrival time
Regarding Claim 7, Droege in view of ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege does not explicitly teach; however, ZWAKHALS teaches wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, the shipping time of the order; and reassigning, based on the re-estimated shipping time, the order to a corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery. For example, the delay may result in the agent being unable to reach a recipient during a time window in which the recipient is available for receiving delivery. The server 20 may attempt to rearrange the stops to correct this. If it is impractical to rearrange the stops (e.g., because rearrangement would involve excess travel distance or time), the server may remove one or more stops from the agent's schedule and reassign the removed stops to another agent, e.g., an agent scheduled to be near a removed stop at around the originally planned arrival time. FIG. 22 shows an example GUI 80 by which a delay start time and a delay end time are recorded, e.g., using a software clock or manual input, as previously discussed in connection with time-stamping. The GUI 80 also includes an option to specify a reason for the delay. The software may include predefined delay reasons organized by category such as leaving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to include re-estimating shipping time and expected arrival time in response to the recall reason and reassigning the order to the second delivery person based on the estimated shipping time and expected arrival time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 8, Droege in view of ZWAKHALS teaches all the limitations of Claims 1, 2, and 7 as described above. Droege does not explicitly teach; however, ZWAKHALS teaches after re-estimating a shipping time of the order, extending, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to include extending, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 9, Droege in view of ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege does not explicitly teach; however, ZWAKHALS teaches wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, an expected arrival time of the order; and reassigning, based on the re-estimated expected arrival time, the order to a corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 10, Droege in view of ZWAKHALS teaches all the limitations of Claims 1, 2, and 9 as described above. Droege does not explicitly teach; however, ZWAKHALS teaches after re-estimating an expected arrival time of the order, extending, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery.” in Paragraph [0058] wherein it can be seen that the server 20 is capable of extending the expected arrival time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to include extending, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS
Regarding Claim 11, Droege in view of ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege also teaches in response to the order having being recalled N times, associating the order with a non-recallable attribute (See “Based on a particular delivery vehicle's route and request load (e.g., vehicle A is currently en route to fulfill four item requests 187), the log manager 140 can classify delivery vehicles 190 as either available or unavailable (410). For example, scheduling data 152 may reveal a current time delta of a given delivery vehicle to fulfill a number of item requests 187 as being beyond a given threshold (e.g., 15 minutes). Based on the exceeded threshold, the log manager 140 may classify the given delivery vehicle as unavailable for optimization purposes. However, when a delivery request load exceeds a predetermined threshold (e.g., all time deltas for delivery vehicles 190 within a given region exceeding 10 minutes), the log manager 140 may reclassify one or more unavailable delivery vehicles 190 as available.” in Paragraph [0066]. It can be seen that the log manager 140 is capable of associating the order (e.g., item request) with a non-recallable attribute.), and assigning the order to an (N+1)th delivery person, wherein N is a maximum recall number, and is greater than or equal to 1 (See “Accordingly, the scheduling engine 150 may run an optimization operation for newly available vehicles to potentially chain requests for a particular delivery vehicle or reassign a given request to a different delivery vehicle in order to service all requests in a most time-efficient manner.” in Paragraph [0069] and “Thus, delivery vehicles en route to fulfill requests (e.g., traveling to specified locations to deliver the inventory items) may be dynamically assigned to single or multiple requests based on the delivery vehicle's location, route, traffic data, inventory, and tracking and inventory data of other proximate th delivery person, wherein N is a maximum recall number and is greater than or equal to 1”.).
Claims 12-22 are apparatus claims corresponding to method Claims 1-11. All of the limitations in Claims 12-22 are found reciting the same scopes of the respective limitations in Claims 1-11. Accordingly, Claims 12-22 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-11, respectively set forth above. Additionally, Droege teaches an order assignment apparatus, comprising (See “on-demand delivery system 100” for order assignment apparatus).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Senger (US 2018/0096287 A1) teaches a system for rerouting a delivery agent to improve the efficiency of the transportation packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/24/2022